°FF1CI#l,ffl$fW-£QURT OF CRIMINAL APPEALS OF TEXAS
                       '.feci^;^iO8TOAPIT0L STATION. AUSTIN, TEXAS 78711

             STATE OVf^AV ' s|.
             PENALTffdR-                 %l                                 PITNEYBowes

12/8/2014 P^VATEUSE          !3«\                                          ^DtC23
                                                                             00.265     /
                                                                                  201»-
Zubia, Jaime Jr.    Tr. Ct. No^sS? .V%1.^                     MAILED FROM Z^R^ 127 0
On, this_ day, this Court has granted the tnal court's request for an extension of time
to file the supplemental record The supplemental record is due in this^Court on
Sunday, February 01,2015.                ,             ,            . S                    n
                                     ^           }^"U                  ^belfesta, Clerk
                                                                            . - —   r*-1